Citation Nr: 1206004	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in October 2006.  

This claim was previously remanded to the RO via the Appeals Management Center (AMC) by the Board in August 2008 and September 2010 for additional evidentiary development.  

The issues of entitlement to service connection for diabetes mellitus and chronic pulmonary insufficiency were raised by the record in December 2011, but they have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this statement, the Veteran appears to be seeking an increased disability rating for chronic pulmonary insufficiency.  However, as this issue has been previously denied, this statement should be treated as a request to reopen a previously denied claim.  At this juncture, however, the Board does not have jurisdiction over these claims and they are therefore referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that his claim is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a September 2010 Board decision, the disability rating for the Veteran's service-connected pes planus was increased from 30 percent to 50 percent, and the matter of entitlement to a TDIU was remanded.  

The RO thereafter scheduled the Veteran for a VA compensation and pension examination of the feet in December 2010.  The examiner was asked to opine as to what impact the Veteran's service-connected foot disability had on his employability.  In response to this request, the examiner opined that the Veteran's pes planus was not caused by, or a result of, military service.  In addition to not answering the question posed by the RO, this medical opinion is of no relevance since service-connected for pes planus was established long ago, effective as of 1968.  The examiner did suggest that the Veteran could work in jobs that required little standing, such as an operator or a clinical support assistant.  However, this assertion alone fails to explain what actual impact the Veteran's foot disability has on his overall employability.  

In addition, the examiner noted that the Veteran reportedly quit working in 1991 due to a spontaneous pneumothorax; and, service-connected is established for a pneumothorax, rated as noncompensable.  However, despite the Veteran's assertion, the examiner only considered the Veteran's service-connected pes planus when she suggested that the Veteran could perform jobs that required limited standing.  

Finally, when asked to provide a rationale for her opinion, the examiner simply wrote "clinical experience."  This is insufficient for VA rating purposes.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinion provided in December 2010 is clearly inadequate.  Instead of addressing the impact of the Veteran's service-connected foot disorder on employability, the examiner opined as to whether service connection was warranted for a disability that had long since been service-connected.  It is apparent, therefore, that the examiner did not adequately review the claims file in conjunction with the examination.  In addition, the requested opinion failed to ask the examiner to consider the Veteran's service-connected pneumothorax - the condition for which the Veteran said caused him to quit working in 1991.  It appears, too, that the Veteran's recent claims of service connection for pulmonary insufficiency, may be related to his service-connected pneumothorax, but that is not altogether clear given that a previous claim of service connection for chronic obstructive pulmonary disease (COPD) has been denied.  Therefore, a new examination is required to clarify these matters.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine whether his service-connected disabilities, taken as a whole, prevent him from obtaining or maintaining a substantially gainful occupation.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect that these items were reviewed.  All appropriate tests and studies should be performed, and the examiner should describe the symptomatology related to the Veteran's service-connected disabilities in detail.  In this regard, the severity of each of the Veteran's service-connected disabilities must be assessed.  A complete rationale must be provided for all opinions offered.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

